To dismiss an appeal (allowed April 22, 1895), from an order of the Probate Court admitting a will to probate, on the ground (1) that none of the papers required by Act No. 174, Laws of 1887, 3 How. Stat., Sec. 6782, were filed until July 9, 1895, and (2) that no notice had been given to relators who were residuary legatees under the will.
Denied April 7, 1896, with costs.
Two motions to dismiss were made. On the first the only point raised was as to the question of notice, and the court ordered notice to be given. Strang vs. Circuit Judge, 65 N. W., 968, (144.)
Before the second motion was made, the papers referred to were filed. Snyder vs. Circuit Judge, 80 M., 511 (149.)